Citation Nr: 0023459	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  94-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to June 1978 
and from December 1990 to October 1991.  This appeal arises 
before the Board of Veterans' Appeals (Board) from a rating 
decision in which service connection for PTSD was denied.

The veteran filed a claim for increased evaluations for his 
service-connected hypertension, right knee condition, and 
generalized anxiety disorder, which the RO received in March 
2000.  These issues are referred to the RO for appropriate 
action.

The claim of entitlement to TDIU is the subject of a remand 
immediately following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran is service connected for generalized anxiety 
disorder.

4.  Statements dated in November 1993 and received in May 
1994, and a March 1998 VA examination report reflect that the 
veteran is diagnosed with PTSD.

5.  The March 1998 report contains an opinion that the 
veteran's anxiety, for which he was treated during his second 
period of active service, is a symptom of his PTSD and that 
the only AXIS I diagnosis is PTSD.


CONCLUSION OF LAW

PTSD was incurred as a result of active wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.13, 4.125 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold issue, the Board finds that the veteran has 
submitted a well-grounded claim for entitlement to service 
connection for PTSD.  He has submitted medical evidence 
establishing that he has a diagnosis of PTSD in the form of 
the November 1993 and May 1994 statements, and the March 1998 
VA examination report.  In addition, the May 1994 statement, 
proffered by the veteran's treating VA physician, Vera 
Prchal, M.D., identifies stressors and symptomatology related 
to the veteran's service during the Vietnam Conflict.  
Specifically, Dr. Prchal discusses two stressors:  the 
veteran's participation in the evacuation of Saigon in 1975, 
and a helicopter crash in Cambodia/Thailand.  Finally, the 
veteran has submitted statements, received in December 1999 
and March 2000, in which he details his stressors including, 
inter alia, the foregoing events which occurred during the 
Vietnam Conflict-the first described as re-experienced as a 
flashback during the Persian Gulf War and the second referred 
to as the Mayaguez incident.  These records are sufficient to 
meet all three elements for a well-grounded claim.  See 
38 C.F.R. §§ 3.303, 3.304(f) (1999); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1994), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the veteran submitted additional service 
personnel records, including copies of authorization for 
temporary duty and of a citation accompanying a medal awarded 
him which show, inter alia, that the veteran was ordered to 
travel to Saigon, Republic of Vietnam, in April 1975 for the 
purpose of providing operational assistance in support of the 
refugee evacuation of Saigon; and that he was awarded the 
U.S. Air Force Commendation Medal for his service in carrying 
out these orders.  These records clearly establish the 
veteran's presence on active duty in the Republic of Vietnam.  
They have not been considered by the RO.  Additionally, the 
Board notes that the veteran filed his claim before certain 
changes were effected in the regulations governing the grant 
of service connection for PTSD and its evaluation.  See 58 
Fed. Reg. 29,109, 29,110 (May 19, 1993); 53 Fed. Reg. 22 
(Jan. 4, 1988); 61 Fed. Reg. 52696 (Oct. 8, 1996).  Moreover, 
the Board notes that Cohen, supra, was decided by the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) during the pendency of 
the veteran's appeal.

Nonetheless, the Board finds that the veteran is not 
prejudiced by the Board's review of the newly submitted 
evidence, by the application of revised regulations, or by 
the interpretation of these and other regulations by the 
Court in Cohen.  This is so because the Board finds it may 
grant the benefit sought on appeal on other grounds entirely.  
See Bernard v. Brown,  4 Vet. App. 384 (1993); 38 C.F.R. 
§ 19.37 (1999).

As noted above, the record contains a March 1998 VA 
examination report, wherein the veteran is diagnosed as 
having PTSD.  The examiner further opined:

It is the examiners (sic) opinion that 
the anxiety treated in the service is a 
symptom of PTSD and that the only AXIS I 
diagnosis is PTSD, chronic, and severe.

Service medical records reveal that the veteran was treated 
for anxiety during his second period of active service, which 
was during the Persian Gulf War.  Thereafter, an April 1992 
VA examination report shows he was diagnosed with generalized 
anxiety disorder.  Service connection for generalized anxiety 
disorder was granted in a June 1992 rating decision.

"The repercussion upon a current rating of service 
connection when change is made of a previously assigned 
diagnosis or etiology must be kept in mind.  The aim should 
be the reconciliation and continuance of the diagnosis or 
etiology upon which service connection for the disability had 
been granted."  38 C.F.R. § 4.13 (1999) (italics added).  In 
the present case, the examiner conducting the March 1998 
examination clearly found the veteran's anxiety - which is 
service connected as generalized anxiety disorder -- to be a 
symptom of PTSD, and changed the diagnosis accordingly.  See 
also 38 C.F.R. § 4.125 (1999).  The Board notes that under 
the third and the fourth editions of the Diagnostic and 
Statistical Manual of Mental Disorders (3rd ed., 1987, 4th 
ed., 1994), PTSD is categorized as an anxiety disorder.  
Similarly, the regulations provide for the evaluation of PTSD 
and generalized anxiety disorder under "psychoneurotic 
disorders" from 1993-1996, and under "Anxiety Disorder" 
from 1996 to 1999.  See 38 C.F.R. § 4.132, Diagnostic Codes 
9400 and 9411 (1993-1996); 38 C.F.R. § 4.130, Diagnostic 
Codes 9400 and 9411 (1996-1999).

As the medical evidence establishes that the veteran's 
anxiety, treated during his second period of active duty and 
service connected as generalized anxiety disorder, is a 
symptom of his currently diagnosed PTSD, and that the only 
AXIS I diagnosis is PTSD, service connection for PTSD is 
appropriate.

Accordingly, the Board concludes that the evidence supports 
the grant of service connection for PTSD.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 
3.304(f), 4.13, 4.125 (1999).


ORDER

Service connection for PTSD is granted.


REMAND

As above noted, the veteran also seeks entitlement to TDIU. 
By this decision, the Board has granted service connection 
for PTSD.  This decision must be returned to the RO for 
evaluation of this disability prior to consideration of the 
issue of entitlement to TDIU.

In view of the foregoing, and to ensure that the VA has met 
its duty to assist the veteran in developing the facts 
pertinent to his claim and to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should perform all development 
necessary to rate the veteran's service-
connected PTSD.  Additional development 
should include obtaining any additional 
records of treatment and, if warranted, 
further examination.  

2.  The RO should re-evaluate all the 
veteran's service-connected disabilities, 
including his PTSD, and then readjudicate 
the claim for TDIU.  If the decision as 
to TDIU remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for any scheduled 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

